GRIFFIN, Judge,
concurring specially.
At the arraignment where appellant elected to plead nolo contendere to the charges, the trial court did advise him of his right to counsel and, upon hearing appellant’s plea, did make an inquiry concerning appellant’s understanding of his plea and the consequences of it. He also made sure there was a factual basis for the plea. The requirements for acceptance of an un-counseled plea are very exacting, however, and I agree the court’s inquiry was insufficient.